ORDER
The Disciplinary Review Board on August 20, 1999, having filed with the Court its decision concluding that RICHARD J. CARROLL of SECAUCUS, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that RICHARD J. CARROLL is suspended from the practice of law for a period of three months and until the further Order of the Court, effective January 3, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.